DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9 of the response, filed 03/04/2021, with respect to the rejection(s) of claims 10, 12-16, 21, 23, 25, 26, 28 and 29 under 35 USC 102(a) (1) as allegedly being anticipated by Kim (US 2013/0122712)/ the rejection(s) of claims 10, 12-16, 21, 23, 25, 28 and 29 under 35 USC 102(a)(1) as allegedly being anticipated by Benson (US 2014/0077126)/ the rejection(s) of claims 17-19 under 35 USC 102(a) (1) as allegedly being anticipated by Inui (US 2015/0357200)/ the rejection(s) of claims 11, 20, 22, 24 and 27 under 35 USC 103 as allegedly being unpatentable over Kim in view of Inui ( particularly the arguments that the cited references do not disclose the compounds required in claims 10 and 17 since the compounds pointed out by the Office Action have been deleted from the claims; the dry etching gas composition containing 21.1 to 30 vol% of 3,3,3-trifluoro-1-propene, as required in claim 30, is not obvious over any of Inui, Kim and Benson, whether considered singly or in any proper combination) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 10-17, 20, 22-30 under 35 U.S.C 102(a)(2) and 35 U.S.C 103 is made in view of newly cited reference of Royer et al (US 10/217681), Sun et al (US 2019/0131140), Oomori et 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claim(s) 10-15, 20, 22-24, 25, 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Royer et al (US 10,217,681)
    Royer discloses a dry etching method that uses a dry etching gas composition, wherein the dry etching gas composition contains C 2H 3F 3 ( 1,1,2-trifluoroethane) ( col 6, lines 29-50, col 16, lines 40-55, col 17, lines 1-6), the method comprising:
performing plasma etching, using the dry etching gas composition, on a laminated structure in which a silicon oxide film, photoresist/TiN/claim 15a non-silicon-based mask material, a polycrystalline silicon film, and a SiN film claims 14,24/nitrogen-containing silicon-based film are laminated, and at least a portion of the SiN/nitrogen-containing silicon-based film is capable of coming into contact with the dry etching composition, to thereby selectively etch the SiN/nitrogen-containing silicon-based film with respect to the silicon oxide film, the polycrystalline silicon film ( col 8, lines 35-45, col 9, lines 1-12)

 Regarding claim 12, Royer discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, CO, CO2 (col 7, lines 26-31)
Regarding claim 13, Royer discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, Ar, He (col 11, lines 15-20)
Regarding claim 20, Royer discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, CO, CO2 (col 7, lines 26-31)
Regarding claims 22-23, Royer discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, Ar, He (col 11, lines 15-20)
Regarding claims 25-26, Royer discloses that the nitrogen-containing silicon-based film is a silicon nitride film (col 8, lines 50-59)
 Regarding claims 27-28, 29, Royer discloses that the non-silicon-based mask material is a photoresist, or a titanium nitride film (col 8, lines 35-45)

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al (US 2019/0131140)
 Sun discloses a dry etching method that uses a dry etching gas composition, wherein the dry etching gas composition contains C 4H 3F 5/a compound that is a linear compound (page 13, para 0251-0252), the method comprising:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Royer et al (US 10,217,681) as applied to claim(s) 10-15, 20, 22-24, 25, 26-29 above and further in view of Sun et al (US 2019/0131140)
   The features of claim 10 are set forth in paragraph 3 above. Unlike the instant claimed invention of claim 16, Royer fails to disclose the limitation of wherein the dry etching gas composition contains at least one hydrocarbon compound selected from the group consisting of 1,1,2-trifluoro-1,3-butadiene and 3,3,4,4,4-pentafluoro-1-butene
4H 3F 5 gas/ 3, 3,4,4,4-pentafluoro-1-butene compound ( page 13, para 0251-0252)
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a known and  exemplary hydrocarbon compound such as C 4H 3F 5 gas in Royer’s dry etching gas to increase selectivity and polymer deposition rate as taught in Sun ( page 1, para 0007)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0122712) in view of Oomori et al (US 2016/0218015)
  Kim discloses a dry etching method that uses a dry etching gas composition, wherein the dry etching gas composition contains a hydrofluorocarbon gas having a formula C3 H 3F 3 (page 2, para 0024), which reads on one 3,3,3-trifluoro-1-propene hydrocarbon compound since the applicants disclose that "Examples of a specific compound whose formula (1) is C3 H3F3 include: 3.3.3- trifluoro-1 -propene" in paragraph 0033 of the instant specification, the method comprises: performing plasma etching, using the dry etching gas composition, on a composited/laminated structure 502/504/506 in which a substrate 506 comprises silicon oxide film, a non-silicon-based mask material 502, and a SiN /nitrogen-containing silicon-based film 504 are laminated ( page 2, para 0021-0022, 0023, 0024, figs 5A-5B), and at least a portion of the SiN/nitrogen-containing silicon-based film 504 is capable of coming into contact with the dry etching composition, to thereby selectively etch the SiN/nitrogen-
  Unlike the instant claimed invention as per claim 30, Kim fails to specifically disclose the limitation of wherein the dry etching gas composition contains 21.1 to 30 vol % of 3,3,3-trifluoro-1-propene
    Oomori discloses a dry etching method that uses a dry etching gas composition, wherein the dry etching gas composition contains a hydrofluorocarbon gas having a formula C3 H xF y
, the concentration of C3 H xF y in the dry etching gas composition is more preferably in the range of 10 to 50 vol % ( page 3, para 0033-0034), which reads on the claimed 21.1 to 30 vol %
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have preferably employed 21.1 to 30 vol % of 3,3,3-trifluoro-1-propene in Kim’s dry etching method in view of Oomori’s teaching with the reasonable expectation of success since Oomori teaches that the concentration of the C3 H xF y
in the dry etching agent is more preferably in the range of 10 to 50 vol % in view of the actual cost effective as well as the etching rate ( page 3, para 0034)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAN VINH/Primary Examiner, Art Unit 1713